Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Black on 08/11/2022.
The claims have been amended as follows:
11. (Currently Amended) A method for controlling a concentration of dissolved oxygen in a volume (V) of water (W), comprising:
submerging a device (1) for dissolving oxygen into the volume (V) of water;
sucking an incoming water stream (W) into a housing (100) of the device through a pump (5) for generating a main water stream (W’);
injecting oxygen by the device (1) at an adjustable flow rate into the main water stream (W’) in the housing (100);
discharging an oxygen enriched main water stream (W’’) from the device (1) out of the housing (100) into the volume (V) of water (W);	
measuring a current concentration of oxygen dissolved in the main water stream (W') 
transmitting the current concentration of dissolved oxygen wirelessly to a hand-held device (9) of an operator; and
controlling the flow rate of the injected oxygen, such that the measured current concentration approaches a pre-defined reference value;
wherein the oxygen probe (6) comprises a measuring surface (6a) for measuring the current concentration of the dissolved oxygen;
wherein the measuring surface (6a) is at a tip of the oxygen probe (6); and
wherein the device (1) is configured to direct a side water stream (S') of the main water stream (W') from a first orifice O at a junction between an outlet pipe of said pump (5) and a means (200) for the injecting of the oxygen into the main water stream (W’), along the measuring surface (6a) for measuring the current concentration of the dissolved oxygen, and through a second orifice O’ out of the housing.

12. (Previously presented) The method of claim 11, further comprising adjusting the pre-defined reference value with the hand-held device (9).

13. (Currently amended) The method of claim 11, further comprising setting a temporal course of the pre-defined reference value with the hand-held device (9) such that the reference value can vary in a pre-defined manner during a time span over which the oxygen is injected into the volume (V) of water (W) by the device.

14. (Previously presented) The method of claim 13, further comprising displaying at least one of the current concentration of the dissolved oxygen, the pre-defined reference value, and the temporal course of the pre-defined reference value on a display of the hand-held device (9).

15.  (Currently amended) The method of claim 11, further comprising logging the measured current concentrationthe dissolved oxygen a plurality of times in the hand-held device (9) for documentation.

16. (Currently amended) The method of claim 11, further comprising enclosing the volume (V) of the water (W) with a tarpaulin arranged below and along a periphery of a cage submerged in the water (W).

17. (Currently amended) The method of claim 11, further comprising partly sealing the volume (V) of the water (W) with a skirt surrounding a cage submerged in the water (W).

18. (Currently amended) The method of claim 11, wherein the volume (V) of water (W) comprises waste water.

19.  (Currently amended) In a method for controlling a concentration of dissolved oxygen in a volume (V) of water (W), 
wherein the method includes 
submerging a device (1) for dissolving oxygen into the volume (V) of water, 
sucking an incoming water stream (W) into a housing (100) of the device through a pump (5) for generating a main water stream (W’), 
injecting oxygen by the device (1) at an adjustable flow rate into the main water stream (W') in the housing (100), 
discharging an oxygen enriched main water stream (W’’) from the device (1) out of the housing (100) into the volume (V) of water (W), 
measuring a current concentration of oxygen dissolved in the main water stream (W') sucked into the housing with an oxygen probe (6) integrated into the housing (100), 
transmitting the current concentration of dissolved oxygen wirelessly to a hand-held device (9) of an operator, and 
controlling the flow rate of the injected oxygen, 
such that the measured current concentration approaches a pre-defined reference value, the device comprising:    
the housing (100) configured to be submerged into the water (W), 
wherein the housing (100) includes 
at least one water inlet (101), 
an oxygen inlet (102) and 
at least one water outlet (103) for discharging the oxygen enriched water stream (W’’) out of the housing (100); 
the pump (5) being in fluid communication with the at least one water inlet (101) for sucking water (W) from the volume of water which is surrounding 
wherein the pump (5) is configured to generate a main water stream (W');
means (200) for the injecting of the oxygen, the oxygen being supplied from the oxygen inlet (102) into the main water stream (W'); and
an oxygen probe (6) integrated into the housing (100) of the device (1) ;
wherein the oxygen probe (6) comprises a measuring surface (6a) for measuring the current concentration of the the dissolved oxygen;
wherein the measuring surface (6a) is at a tip of the oxygen probe (6); and
wherein the device (1) is configured to direct a side water stream (S') of the main water stream (W') from a first orifice O at a junction between an outlet pipe of said pump (5) and said means (200) for the injecting of the oxygen into the main water stream (W’), along the measuring surface (6a) for measuring the current concentration of the dissolved oxygen, and through a second orifice O’ out of the housing. 
The following is an examiner’s statement of reasons for allowance: Independent claims 11 and 19 each remain deemed distinguished for reasons of record concerning the device being configured to direct a side stream of water of the main water stream, from an orifice at a junction between an outlet pipe of a pump and a means for injecting gas into the main water stream, along a measuring surface for measuring the current concentration of dissolved oxygen gas and through a second orifice out of a housing of the device, with the measuring surface being at a tip of an oxygen probe.
The Examiners Amendment amends claims 11, 13 and 15-19 to mitigate newly discovered 35 U.S.C. 112 (b) issues concerning antecedent basis, grammatical clarity and inconsistent terminology and is not intended to change the scope of any claim limitations.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: It is agreed that replacement figures 1 and 3 will be submitted to illustrate locations of the discharged oxygen enriched water stream that is recited as discharged out of the housing in claims 11 and 19.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Terminal Disclaimer and documents accompanying submitted 08/24/2022 have been reviewed and the Disclaimer approved, thus mitigating the Obviousness Double Patenting rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
08/11/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778